Citation Nr: 1126066	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 30 percent prior to June 6, 2006, for a torn meniscus of the right knee with degenerative changes, and in excess of 30 percent from and after August 1, 2007, for a right knee total arthroplasty.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1969, and from July 1971 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2006, the RO in Seattle, Washington, granted an increase in the evaluation of the Veteran's s right knee disability from 10 to 30 percent disabling effective January 12, 2006.  The RO also granted a 100 percent evaluation from June 6, 2006, for total knee arthroplasty, and assigned a 30 percent evaluation thereafter, from August 1, 2007.  

In October 2007, the RO in Denver, Colorado, denied entitlement to service connection for a left hip disorder and denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for essential hypertension.  

The issue of neuropathy of the left thigh and leg has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for hypertension on the merits is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is not shown to have a left hip disorder.

2.  An unappealed March 1993 rating decision denied service connection for hypertension.

3.  Evidence received subsequent to the March 1993 rating action, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Prior to June 6, 2006, the Veteran's right knee manifested no more than moderate recurrent subluxation or lateral instability, and motion of the knee was not limited to 45 degrees of flexion, but  was limited to 15 degrees of extension.  

5.  From August 1, 2007, the residuals of the Veteran's right knee total arthroplasty has not manifested residuals consisting of severe painful motion or weakness of the affected extremity or intermediate degrees of weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated during active service, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The March 1993 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

3.  The evidence received subsequent to the March 1993 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2010).

4.  The criteria for an evaluation of 40 percent prior to June 6, 2006, for a torn meniscus of the right knee with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003-5257 (2010).

5.  The criteria for an evaluation in excess of 30 percent from August 1, 2007, for right knee total arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2006, July 2007, June 2008, and March 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Board observes that the Veteran's service treatment records, and post-service private and VA treatment records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations dated in April 2006 and December 2008 with respect to his claim for a higher evaluation for his service-connected right knee disability.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his left hip claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with a left hip disorder.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of such claim.  

Lastly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

I. Service Connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Simply put, in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit. 

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, because the Veteran's claim was filed prior to the effective date of the amended regulation.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks service connection for a left hip disorder, to include as secondary to his service-connected right knee disability.  However, the Board notes that the Veteran testified before the Board that he has an ache in his left hip and that his gait has changed due to his right knee disability.  He reported that he had no issues with his left hip in service, but that left hip pain started one or two years after his right knee surgery.  The Veteran indicated that no physician has diagnosed a left hip disability, even though he had reported complaints of pain.  

The Veteran's service treatment records do not indicate any symptoms or complaints of, or treatment for a left hip condition in service.  After service, the Veteran's treatment records indicate complaints of left hip pain.  An August 2007 treatment note indicated that the Veteran had left hip pain but no history of injury or accident.  The physician indicated that an x-ray would be obtained.  An x-ray of the left hip dated two days later found that the hip joint was maintained as was mineralization.  There were no fractures, subluxations, soft tissue masses, or calcifications.  There were no radiographic signs of developmental dysplasia of the hip, acetabular retroversion, or femoral acetabular impingement.  There were no lytic or blastic lesions and no joint effusion.  The impression was normal radiograph examination of the hip.    

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for a left hip disorder.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

In addition, the Board also notes that VA does not grant service connection for symptoms alone, without an identified basis for those symptoms.  In this regard, the Board notes that the Veteran's complaints of pain cannot constitute a disability as, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, the Board finds that the medical evidence does not support a finding that the Veteran currently has a diagnosed left hip disorder.  

In this regard, the Board notes that the Veteran has contended on his own behalf that he has a left hip disability that is related to his service connected right knee disability.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the existence and diagnosis of a left disorder to be complex in nature.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran can report his symptoms, including pain, the Board finds that, as a lay person, the Veteran's statements regarding the existence of a left hip disability to be of little probative value, as he is not competent to opine on such a complex medical question.  

In summary, based on all of the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current left hip disability subject to service connection.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

II. New and Material Evidence

The RO denied entitlement to service connection for hypertension in March 1993.  The Veteran did not file an appeal with respect to this decision and it became final.  In the March 1993, the RO found that, in February 1982, the Veteran underwent a five day blood pressure check and labile hypertension was noted.  He was started on medication.  In 1983, blood pressure was 120/80 and the medication was discontinued.  On service separation, blood pressure was 122/62 and the Veteran was not on any medication and had not been on medication for many years.  The RO noted that the 1982 episode of high blood pressure was thought to be related to job stress, no actual diagnosis of hypertension was made, and an EKG was within normal limits with the exception of a finding of mild sinus bradycardia.  Based on this evidence, the RO denied the Veteran's claim.

The evidence added to the Veteran's claims file since March 1993, consists of private and VA treatment records, lay statements from the Veteran, and the Veteran's testimony before the Board.  He has been since diagnosed with hypertension.  In addition, the Veteran testified before the Board that after he was noted to have high blood pressure in service and placed on medication, he began an exercise routine in order to lower his blood pressure.  In 1992, the Veteran reported that he re-injured his right knee and could no longer continue his exercise routine.  Within a few years of no exercise, he was again diagnosed with high blood pressure and placed on medication.  He reports that he has continued to have high blood pressure to this day and has been on medication since the mid-1990s for this condition.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As previously noted, the evidence submitted since March 1993 consists of private and VA treatment records, lay statements from the Veteran, and the Veteran's testimony before the Board.  This evidence is new in that the medical records, and the lay statements and testimony of the Veteran had not previously been submitted.  These records indicate a current diagnosis of hypertension and the Veteran's testimony regarding continuity of symptoms from shortly after service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses an element of the Veteran's claim that was not present in March 1993 it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

III. Right Knee Evaluation

The Veteran essentially contends that his right knee disability is more severe than currently evaluated.  Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

By way of history, the Board notes that the Veteran was service-connected for torn meniscus of the right knee with mild degenerative changes evaluated as 10 percent disabling under Diagnostic Code 5003-5257, effective October 1, 1992.  The RO received the Veteran's current claim for an increased rating for his right knee disability in March 2006.  In an August 25, 2006 rating decision, the RO increased the evaluation of the right knee disability to 30 percent disabling effective January 12, 2006, and after knee replacement surgery on June 6, 2006, reinstated the 30 percent evaluation effective August 1, 2007 under Diagnostic Code 5055.  In this regard, the Board notes that the RO in August 2006 assigned the 30 percent evaluation as a combination of a 20 percent evaluation for moderate instability of the knee (Diagnostic Code 5257) and a 10 percent evaluation for painful and limited motion due to osteoarthritis (Diagnostic Code 5003-5260).  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, in this case Diagnostic Code 5260 for flexion of the leg and Diagnostic Code 5261 for extension of the leg. 

Under Diagnostic Code 5260, a noncompensable evaluation is for assignment when flexion is limited to 60 degrees, a 10 percent evaluation when flexion is limited to 45 degrees and a 20 percent evaluation when flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable evaluation is for assignment when extension is limited to 5 degrees, a 10 percent evaluation when extension is limited to 10 degrees and a 20 percent evaluation when extension is limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees. 

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for moderate impairment, and 30 percent is assigned for severe impairment.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04

In addition, the Board notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261.  When a knee disorder is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Finally, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The medical evidence in this case consists of private and VA treatment records and VA examinations dated in April 2006 and December 2008.  

The April 2006 VA examiner indicated that the Veteran injured his right knee in Germany in 1979.  The Veteran reported that he tore the ACL and the meniscus.  The Veteran reported a flare of symptoms when his knee caught and locked in 1992.  The Veteran was treated conservatively, although surgery was offered.  Over the past three years, the Veteran reported that he had progressive and disabling knee pain.  The Veteran was noted to use a cane to help ambulate.  The Veteran reported current complaints of pain, swelling, grinding, giving way in the knee, weakness and fatigue.  On examination, the Veteran was noted to have mild varus alignment.  He lacked 5 degrees of extension, and was found to have flexion to 120 degrees.  The medial and lateral joint lines were both tender and crepitus was noted.  A small effusion was seen.  Lachman's was +2 and pivot-shift was present.  There was increased pain with repetitive resisted motion activities.  There was mild weakness in extension, 4/5 strength but not weakness in flexion with 5/5 strength.  There was mild incoordination in his motion and mild antalgic gait favoring the right side.  The Veteran was diagnosed with old service injury leading to mild to moderate instability of the knee and degenerative arthritis of the knee.  The examiner indicated that he would assign an additional 10 degree range of motion loss in extension for DeLuca issues.  

May 2005 and January 2006 x-rays of the Veteran's right knee indicated severe degenerative changes of the right knee, but no fracture.  In June 2006, the Veteran underwent a right total knee arthroplasty.  

A February 2007 treatment report indicated a diagnosis of status post June 2006 right total knee replacement.  Pre-operative pain was indicated to be 6-7 out of 10.  Post-operative pain was indicated to be 2 out of 10 with an aching sensation occasionally.  The Veteran was noted to be back at work, increased activity, and had lost weight.  Range of motion was 3-112 degrees and the knee was stable to varus and valgus stress.  Previous x-rays noted excellent component position.  The knee was neurovascularly intact and the incision was well-healed.  The Veteran was assessed with knee arthritis.  

An April 2008 treatment note noted degenerative joint disease of the right knee status post TKR in June 2006.  There was no effusion or heat, good quads and tracking, and no limp. 

The Veteran was afforded an additional VA examination dated in December 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted slight swelling present about the right knee.  The Veteran was noted to have a seven inch long by half inch scar localized over the anterior aspect of the knee.  The scar was without tenderness, redness, elevation or depression, soft tissue loss, or adhesions.  The knee was stable when stressed in an anterior posterior, valgus and varus manner.  Range of motion of the right knee was 3 to 136 degrees flexion.  There was no observed manifestation of pain with range of motion testing and no additional limitation after repetitive motion.  Musculature of both knees was symmetrical and normal.  The Veteran was diagnosed with right total knee arthroplasty.

With respect to the appeal period prior to June 6, 2006, the Board notes that the RO in August 2006 assigned the 30 percent evaluation as a combination of a 20 percent evaluation for moderate instability of the knee (Diagnostic Code 5257) and a 10 percent evaluation for painful and limited motion due to osteoarthritis (Diagnostic Code 5003).   The Board will therefore first evaluate the medical evidence based on these indicated evaluations.  

In order to receive an evaluation in excess of the current 10 percent evaluation assigned based on limitation of motion for his service-connected knee disability prior to June 6, 2006, the Veteran's knee disability must have been productive of flexion limited to 30 degrees and/or extension limited to 15 degrees under Diagnostic Codes 5260 or 5261.  In order to warrant an evaluation in excess of the 20 percent evaluation assigned under Diagnostic Code 5257 there must be evidence of severe recurrent subluxation and lateral instability.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a higher evaluation for his right knee disability prior to June 6, 2006.  Specifically, the Board finds that the Veteran is entitled to an evaluation of 40 percent based on a 20 percent evaluation under Diagnostic Code 5003 and a 20 percent evaluation under Diagnostic Code 5257.  In this regard, the evidence does not show that the Veteran had severe recurrent subluxation and lateral instability so as to warrant the next higher 30 percent evaluation under Diagnostic Code 5257.  Nor does the evidence dated prior to June 6, 2006 show that the Veteran's right knee flexion was limited to the even 60 degrees contemplated for a noncompensable evaluation under Diagnostic Code 5660, let alone a limitation of flexion to 45 degrees necessary for a 10 percent evaluation under that Diagnostic Code.

The Board notes, however, that the Veteran was noted in the April 2006 VA examination to also have extension limited to 5 degrees with an additional 10 degrees of limited extension due to DeLuca factors.  This warrants a 20 percent evaluation under Diagnostic Code 5261.  These findings therefore warrant a separate 20 percent evaluation for degenerative changes and limitation of extension under Diagnostic Code 5003-5261.  VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

Turning to the issue of whether an increased rating is warranted on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement, the Board finds for the record that such an increase is not warranted in light of the fact that the appellant's knee pain has already been taken into consideration in assigning the present evaluations.  In terms of fatigue, weakness, lack of endurance and incoordination, while the appellant has been found to experience some additional functional loss upon repetition, this did not reduce the range of motion to within the range of a higher evaluation for purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected right knee disability is contemplated in the ratings assigned.  There is no indication that pain, due to disability of the right knee, caused functional loss greater than that contemplated by the evaluations assigned.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.

Next, the Board notes that, from August 1, 2007, the Veteran was assigned a 30 percent evaluation under Diagnostic Code 5055 for a status post total right knee replacement.  The Board notes that the Veteran was in receipt of a 100 percent evaluation from June 6, 2006 to August 1, 2007.

Under Diagnostic Code 5055 (knee replacement), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Id.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  Id.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein that do not provide for evaluations in excess of 30 percent.

In this case, the medical evidence indicates that the Veteran underwent a right total knee arthroplasty in June 2006.  

A February 2007 treatment report indicated a diagnosis of status post June 2006 right total knee replacement.  Pre-operative pain was indicated to be 6-7 out of 10.  Post-operative pain was indicated to be 2 out of 10 with an aching sensation occasionally.  The Veteran was noted to be back at work, increased activity, and had lost weight.  Range of motion was 3-112 degrees and the knee was stable to varus and valgus stress.  Previous x-rays noted excellent component position.  The knee was neurovascularly intact and the incision was well-healed.  The Veteran was assessed with knee arthritis.  

An April 2008 treatment note noted degenerative joint disease of the right knee status post TKR in June 2006.  There was no effusion or heat, good quads and tracking, and no limp. 

The Veteran was afforded an additional VA examination dated in December 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted slight swelling present about the right knee.  The Veteran was noted to have a seven inch long by half inch scar localized over the anterior aspect of the knee.  The scar was without tenderness, redness, elevation or depression, soft tissue loss, or adhesions.  The knee was stable when stressed in an anterior posterior, valgus and varus manner.  Range of motion of the right knee was 3 to 136 degrees flexion.  There was no observed manifestation of pain with range of motion testing and no additional limitation after repetitive motion.  Musculature of both knees was symmetrical and normal.  The Veteran was diagnosed with right total knee arthroplasty.

As noted above, the Veteran was assigned a minimum 30 percent rating under Diagnostic Code 5055 for a prosthetic replacement of the knee joint, effective August 1, 2007.  The Veteran is not shown to have prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity to warrant a higher 60 percent evaluation under Diagnostic Code 5055.  Although the Veteran is shown to have some pain associated with the right total knee replacement, he is not shown to have severe pain with motion or weakness in the right knee.

Diagnostic Code 5055 provides intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  However, the Veteran would not be entitled to an evaluation in excess of 30 percent were he to be rated separately under Diagnostic Codes 5256, 5261, and 5262.  In that regard, the Veteran is not shown to have ankylosis of the knee to warrant a separate evaluation under Diagnostic Code 5256.  Even with consideration of the Veteran's pain, he is not shown to have limitation of extension to warrant a higher evaluation under Diagnostic Code 5261.  The Veteran had near full extension of the right knee at the time of his December 2008 VA examination. Finally, a higher evaluation would not be warranted under Diagnostic Code 5262. There was no evidence of malunion or nonunion of the tibia or fibula shown by the medical records and the Veteran was shown to have no more than a mild knee disability.  The Board finds, therefore, that an evaluation in excess of 30 percent would not be available under Diagnostic Code 5262. 

In light of the foregoing, the Board finds that from August 1, 2007, an evaluation in excess of 30 percent is not warranted for a right total knee replacement.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his service-connected disability, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In denying the claim for a higher rating, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Here, the Board finds that the evidence does not show that the Veteran's disability has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that the Veteran has been awarded a 100 percent scheduler disability evaluation based on service connection for non Hodgkin's lymphoma effective March 17, 2010.  Therefore, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

Service connection for a left hip disorder is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, an evaluation in of 40 percent prior to June 6, 2006, for a torn meniscus of the right knee with degenerative changes is granted

An evaluation in excess of 30 percent from and after August 1, 2007, for a right knee total arthroplasty is denied.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claim of entitlement to service connection for hypertension.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the evidence indicates that during service in February 1982, the Veteran underwent a five day blood pressure check and labile hypertension was noted.  He was started on medication.  In 1983, blood pressure was 120/80 and the medication was discontinued.  On service separation, blood pressure was 122/62.  

After service, the Veteran's medical records indicate that he has been diagnosed with essential hypertension.  In addition, the Veteran testified before the Board that after he was noted to have high blood pressure in service and placed on medication, he began an exercise routine in order to lower his blood pressure.  In 1992, the Veteran reported that he re-injured his right knee and could no longer continue his exercise routine.  Within a few years of no exercise, he was again diagnosed with high blood pressure and placed on medication.  He reports that he has continued to have high blood pressure to his day and has been on medication since the mid-1990s for this condition.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claim.  In this regard, the Board notes that the Veteran is competent to report his symptoms, and continued symptomatology since service.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, VA should take into consideration all information and lay or medical evidence to determine whether such evidence indicated that the disability or symptoms may be associated with the Veteran's service.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) ("indication" that the disability may be associated with service establishes a low threshold); Haas v. Shinseki, 22 Vet. App. 385-89 (2009) ("low threshold" was satisfied by statements that disabilities began in 1980).  

Prior to affording the Veteran with an examination in connection with his claim, the Veteran's claims file should be updated with any outstanding medical records related to his hypertension.  In this regard, the Board notes that the Veteran has been treated at the Denver VA Medical Center.  Records of the Veteran's care at this facility dated since September 2009 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to identify medical records of his treatment for hypertension that may not be associated with his claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his hypertension since his service separation in 1992 to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran.

2.  The RO/AMC should obtain and associate with the claims file medical records pertaining to the Veteran dated since September 2009 from the VA Medical Center in Denver Colorado.  

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of his hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether the currently diagnosed hypertension is causally or etiologically related to symptomatology shown in service treatment records.  

The examiner should specifically comment on the Veteran's service treatment records, including the 1982 and 1983 records relating to the finding of high blood pressure in service.  In offering any opinion, the examiner should consider the Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND FERNER	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


